IN THE SUPREME COURT OF THE STATE OF NEVADA


                 ELIZABETH HUANG, AN                                    No. 69901
                 INDIVIDUAL,
                 Appellant,
                 vs.
                 U.S. BANK N.A., AS TRUSTEE FOR
                                                                             FILED
                 WELLS FARGO ASSET SECURITIES                                APR 19 2016
                 CORPORATION, MORTGAGE PASS-
                                                                            TRACE K. LINDEMAN
                 THROUGH CERTIFICATES, SERIES                            CLERK R'UPREME COURT

                 2006-AR2,                                              BY
                                                                                DEPUTY CLERK
                 Respondent

                                      ORDER DISMISSING APPEAL

                             This appeal was docketed in this court on March 4, 2016,
                 without payment of the requisite filing fee. On that same day a notice was
                 issued directing appellant to pay the filing fee within ten days. The notice
                 further advised that failure to pay the filing fee within ten days would
                 result in the dismissal of this appeal. To date, appellant has not paid the
                 filing fee or otherwise responded to this court's notice. Accordingly, cause
                 appearing, this appeal is dismissed.
                             It is so ORDERED.



                                                            CLERK OF THE SUPREME COURT
                                                            TRACE K. LINDEMAN

                                                            BY:   aVOLU\A 11,

                 cc:   Hon. Patrick Flanagan, District Judge
                       Elizabeth Huang
                       Tiffany & Bosco, P. A.
                       Washoe District Court Clerk
 SUPREME COURT
      OF
    NEVADA


CLERK'S ORDER

  01-1947   e                                                                                  -1Z2-(9,1